In an action to recover on a promissory note commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated December 19, 1991, which denied his motion for summary judgment in lieu of complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Nassau County for entry of an appropriate judgment.
The defendant’s allegation that he satisfied the debt which he owed the plaintiff by transferring to him the interest which the defendant held in a limited partnership, was no more than an unsubstantiated assertion which was not sufficient to defeat the motion (see, Ihmels v Kahn, 126 AD2d 701). Moreover, defendant has failed to allege, or establish, that he followed the detailed set of procedures which were required by the partnership agreement before a transfer of an interest in the partnership could be effectuated. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.